
	
		I
		112th CONGRESS
		1st Session
		H. R. 2602
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Mr. Paulsen (for
			 himself, Mr. Graves of Missouri, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To improve the accountability and transparency in
		  infrastructure spending by requiring a life-cycle cost analysis of major
		  infrastructure projects, providing the flexibility to use alternate
		  infrastructure type bidding procedures to reduce project costs, and requiring
		  the use of design standards to improve efficiency and save taxpayer
		  dollars.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Accountability and Transparency
			 in Infrastructure Spending Act of 2011.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
			(2)Alternate
			 infrastructure type biddingThe term alternate
			 infrastructure type bidding means a process under which a Federal, State
			 or local agency determines, from engineering and economic analysis, that 2 or
			 more initial project designs utilizing different construction materials and
			 methods and their forecasted performance and life-cycle costs are comparable or
			 similar enough to warrant solicitation of bids on more than 1 design for a
			 project.
			(3)Life-cycle cost
			 analysisThe term life-cycle cost analysis means a
			 process for evaluating the total economic worth of an infrastructure project by
			 analyzing initial costs and discounted future costs, such as structural
			 maintenance, user costs, reconstruction, rehabilitation, restoring, and
			 resurfacing costs, over at least a 50-year period.
			(4)Major
			 infrastructure projectsThe term major infrastructure
			 projects means highway, transit, rail (including high-speed passenger
			 rail), airport, seaport, public housing, energy, water, bridge, and military
			 construction projects, including those authorized under titles 23, 40, and 49,
			 United States Code, for which the total Federal cost estimated by the Federal
			 or State government, including the cost of materials, is not less than
			 $5,000,000.
			(5)Mechanistic-empirical
			 pavement design guideThe term Mechanistic-Empirical
			 Pavement Design Guide means the pavement design guide and software,
			 developed under National Cooperative Highway Research Program Project 1–37A,
			 providing a uniform basis for the design of flexible, rigid, and composite
			 pavements, using mechanistic-empirical approaches.
			3.Life-cycle cost
			 analysis
			(a)Requirement To
			 obtain life-Cycle cost analysisNot later than 1 year after the
			 date of the enactment of this Act, each agency shall obtain a life-cycle cost
			 analysis based on the standards developed by the Office of Management and
			 Budget pursuant to subsection (c) for each major infrastructure project prior
			 to obligating funds.
			(b)Sources of
			 life-Cycle cost analysisThe life-cycle cost analysis required
			 under subsection (a) may be obtained from State or local governments, or
			 private sector entities.
			(c)Guidance
				(1)DevelopmentNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget, in consultation with the American
			 Association of State Highway and Transportation Officials, shall issue a
			 circular that provides guidance to agencies on implementing the requirements
			 under subsection (a).
				(2)RequirementsIn
			 developing the circular required under paragraph (1), the Director
			 shall—
					(A)provide the public
			 with notice and opportunity to comment before issuing the circular;
					(B)consider the
			 principles contained in section 2 of Executive Order 12893, Principles
			 for Federal Infrastructure Investments (January 31, 1994; 59 Fed. Reg.
			 4233); and
					(C)require that any
			 analysis obtained pursuant to subsection (a)—
						(i)be
			 conducted over at least a 50-year valuation period; and
						(ii)use
			 actual material life and maintenance cost data.
						(d)TransparencyAny
			 life-cycle analysis obtained by an agency pursuant to subsection (a) shall be
			 posted on the agency's Web site not later than 72 hours after it is
			 received.
			4.Flexibility to
			 use alternate infrastructure type bidding procedures
			(a)Application to
			 National Highway SystemA State transportation department or
			 local transportation agency may, in its sole discretion, award contracts for
			 projects on the National Highway System pursuant to alternate infrastructure
			 type bidding procedures.
			(b)Application to
			 other major infrastructure programsNotwithstanding any other
			 provision of law, Federal, State and local governments may award contracts for
			 major infrastructure projects pursuant to alternate infrastructure type bidding
			 procedures.
			5.Mechanistic-Empirical
			 Pavement Design GuideNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation shall require States to utilize the Mechanistic-Empirical
			 Pavement Design Guide for the initial design phase of all projects authorized
			 under title 23, United States Code.
		
